Citation Nr: 0318235	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a bilateral ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1948 to 
October 1952. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim 
seeking entitlement to service connection for a low back 
disability, as well as for an ear disability.  

A local hearing was scheduled for May 2002.  The hearing was 
subsequently cancelled at the veteran's request.  The local 
hearing was re-scheduled for June 2003, but the veteran did 
not appear for said hearing.   


FINDINGS OF FACT

1.  The veteran was not treated for a low back disorder in 
service.

2.  The veteran was not treated for a disorder of either ear 
in service.

3.  The veteran's only current back disabilities are 
postoperative residuals of a herniated lumbar disc and back 
pain associated with multiple myeloma.

4.  The veteran's herniated lumbar disc occurred many years 
after service.

5.  The first clinical manifestations of the veteran's 
multiple myeloma occurred many years after service.

3.  The veteran does not have a disability of the ears.





CONCLUSION OF LAW

1.  A low back disability was not incurred in service, and 
disability resulting from multiple myeloma may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3,307, 3.309(a) (2002).

2.  A disability of neither the right nor left ear was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An examination of the veteran's medical records indicates 
that his spine and ears were clinically normal at the time of 
enlistment in June 1948.  A subsequent medical examination in 
November 1948 resulted in finding a normal spine and ears.  
The veteran received a medical examination in October 1952 at 
the time of his honorable discharge from the military.  This 
examination result demonstrated that his spine and ears were 
documented as clinically normal.

In June 1974, the veteran was admitted into Mercy Hospital 
for evaluation of lumbar pain.  A lumbar myelogram of the 
veteran revealed a large herniated lumbar disc with multiple 
cervical abnormalities.  He related that in October 1973 he 
was driving and a second vehicle collided with his vehicle, 
and that he subsequently experienced the onset of cervical 
pain which became progressively severe.  It was also revealed 
by the veteran that he underwent a lumbar laminectomy in 
1970.  




The veteran was re-evaluated in July and August 1974.  He 
related that he was  experiencing intermittent lumbosacral 
aching and discomfort.  A December 1974 follow-up examination 
revealed significant lumbosacral pain and the neurological 
examination was normal.  It was suggested that the veteran 
limit the physical exertion at his place of employment.  A 
May 1975 and July 1975 medical examination further revealed 
that he experienced intermittent to severe lumbosacral pain.  
It was concluded that employment be engaged on an as needed 
basis.

Treatment records were submitted from the Ochsner Clinic from 
1998 - 2001.  In June 1998, the veteran was seen for back 
pain.  He underwent a bone marrow procedure and was diagnosed 
with myeloma.  The findings were consistent with plasma cell 
myeloma.    

In February 2001, the veteran submitted a claim for service 
connection compensation for lumbosacral strain and an ear 
condition.  His stated basis for the claims was a back injury 
and ear problems sustained on CM Randall in 1950.  He further 
related that he was treated for these conditions at the time 
on ship.


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the January 2002 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In May 2001, the RO sent the veteran a VCAA letter.  In that 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
 
In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Although 
the veteran was not afforded a VA examination to determine 
the etiology of his lower back and ear disorders, as will be 
explained in greater detail below, the evidence of record 
contains competent medical evidence to decide each claim.  
There is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.  In short, the 
requirements under the VCAA have been met, and the Board will 
proceed with appellate disposition.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

Malignant tumor, such as multiple myeloma, which manifests 
itself to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. 1112 (West 1991); 38 C.F.R. 3.307(a), 
3.309(a) (2002).


Back Disability

The veteran claims that he injured his back in 1950 while in 
service.  The veteran essentially contends that this injury 
incurred in service caused his current back disability.  
However, service medical records show a clinically normal 
spine at the time of his discharge in October 1952.  The 
veteran's enlistment medical examination in June 1948 shows a 
normal spine.    

The question that must be answered is whether the veteran's 
current back disorders, including herniated disc and back 
pain associated with his plasma cell myeloma, are related to 
service.  No disease or injury to the back was reported 
during service.  Following service, private medical records 
from November 1973 indicate that the veteran was involved in 
a car accident in October 1973.  These records also indicate 
that approximately 30 minutes after the car accident, the 
veteran experienced cervical pain which became progressively 
severe.  He was subsequently treated for resulting headaches 
and lumbosacral pain.  It was also noted in these medical 
records that the veteran underwent a lumbar laminectomy for a 
herniated lumbar disc in 1970.

Although the veteran was not afforded a VA examination 
regarding his claim of service connection for a low back 
disability, this claim must be denied.  The veteran states in 
his claim that he hurt his back in service, but his service 
records, which appear to be complete, do not refer to any any 
disease or injury involving the back.  As the service medical 
records far outweigh the veteran's recollections of events of 
50 years ago, the record does not indicate that any current 
disability or symptoms may be associated with active service, 
and an examination is not required under the provisions of 
38 U.S.C.A. § 5103A(d).  The record contains sufficient 
competent medical evidence to decide the veteran's claim.  In 
short, the medical record does not establish that the veteran 
had an injury or disease involving the back in service.  

Therefore, the medical evidence of record, in particular the 
separation examination from service noting no back disorder 
as well as the private medical records which do not show 
treatment for the low back until at least 1970 (more than 15 
years after service), outweighs the veteran's assertions.  
The medical evidence of record does not link the veteran's 
back complaints to his service.  

The evidence is persuasive that the veteran did not injure 
his back in service, and that his current back disorders are 
attributable to other causes.  As the preponderance of the 
evidence is against the appellant's claim of service 
connection for a back disability, the benefit-of-the-doubt 
rule does not apply, and the appellant's claim must be 
denied.  38 U.S.C.A §5107 (West 2002).

Although the veteran currently has back pain associated with 
multiple myeloma, service connection for that back pain may 
not be granted under the provisions of 38 C.F.R. § 3.309(a).  
The records of treatment of multiple myeloma show that the 
treatment began in the late 1990s, or more than 45 years 
after the veteran's active service ended.  For this reason, 
the evidence support a finding that the multiple myeloma 
began many years after service.

Ear Disability

The veteran asserts that he has an ear disorder as a result 
of service.  As noted above, the veteran's ears were found to 
be clinically normal at the time of enlistment in June 1948, 
and at the time of his discharge in October 1952.  While 
private medical records indicate that the veteran experienced 
intermittent headaches in November 1973, the same examination 
indicates sensory and cerebellar systems were within normal 
limits.  A December 1974 re-evaluation reveals that his 
neurological examination was normal.  Although the veteran 
has been notified of the evidence and information needed to 
substantiate his claim, he has not responded with information 
or evidence of a specific current disability of the ears, and 
none of the medical evidence of record reveals a hearing 
disorder.  

Furthermore, despite the fact that the veteran was not 
afforded a VA examination regarding his claim of service 
connection for an ear disability, this claim must be denied.  
In the absence of any information or evidence showing that he 
has a current disability or persisitent or recurrent symptoms 
of disability, an examination is not required under the 
provisions of 38 U.S.C.A. § 5103A(d).

Because the evidence does not establish the presence of a 
current ear disability, the grant of service connection is 
not warranted.  As the preponderance of the evidence is 
against the appellant's claim of service connection for an 
ear disability, the benefit-of-the-doubt rule does not apply, 
and the appellant's claim must be denied.  38 U.S.C.A §5107 
(West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to service connection for a bilateral ear 
disability is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

